DETAILED ACTION
Claims 1-21 are pending in the application and claims 1-21 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims recite removing signatures and still having matched signatures before and after removing which is not support by the specification

Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims recite removing signatures and still having matched signatures before and after removing which is not clear what that means. This also begs that question of what a reduced cluster is which is also unclear. 

	Dependent claims are rejected for depending off independent claims.

	Claim 7 is also ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 7 recites a first and second threshold but it is unclear how the second threshold works and how this claim functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14, 16-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Kleinberger et al. US2003/0145002
Regarding claim 1, Paalasmaa, collecting at least one environmental variable related to current environment of the user computing device; (Paalasmaa see paragraphs 0022 0023 0029 0066 0067 user device with CPU and memory, GPS device, location)
attempting to match the at least one environmental variable to at least one concept structure from a plurality of concept structures, wherein each concept structure in the plurality of concept structures comprises a concept metadata and an associated reduced cluster of signatures derived from a plurality of multimedia content elements; (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
upon determining that the attempting to match was successful, retrieving the at least one concept structure; (Paalasma see paragraph 0022 searching for images within a certain distance for cluster)
receiving an input multimedia content element in a query;
using the at least one concept structure to perform local analysis of the input multimedia content element; and
providing a response to the query based on the local analysis (Paalasma see paragraph 0022 searching for images within a certain distance for cluster where the current image was taken where current image taken reads on input multimedia content)
applying a cluster reduction on each signature reduced cluster, by a clustering processor, wherein for each signature reduced cluster, an applying of the cluster reduction comprises (Paalasma see paragraph 0067 0041 by CPU, dividing clustering into sub-clusters)
(ii) checking whether multimedia content elements associated with the signature reduced cluster before the removing are still recognized, through signature matching, by the signature reduced cluster after the removing
Multimedia content elements associated with the signature reduced cluster before the removing are still recognized, through signature matching, by the signature reduced cluster after the removing (Paalasma see paragraph 0020 0040 0041 clustering images then creating sub-clusters of items such that the clusters are based on time and location and sub-clusters are based on additional attributes. Creating sub-clusters from clusters reads on removing, sub-clusters existing within but separately from clusters reads on signature being recognized before and after removing)
Paalasmaa does not distinctly disclose: Wherein the at least one environmental variable is at least one of (a) a motion information sensed by a motion sensor that differs from a location sensor, and (b) a speech recognized by a speech recognizer
concept structures stored on another computing device
caching the at least one concept structure in the cache memory
(i) removing, during testing, a signature from the signature reduced cluster,
(iii) removing the signature from the signature reduced cluster
	Sah teaches: Wherein the at least one environmental variable is at least one of (a) a motion information sensed by a motion sensor that differs from a location sensor, and (b) a speech recognized by a speech recognizer (Sah see col. 2 lines 1-10 motion sensor in a camera)
caching the at least one concept structure in the cache memory (Sah see col.3 lines 11-42 data and image to be stored in data cache and image cache where Sah storing data modifying Paalasmaa reads on concept structure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Sah for the predictable result of more efficiently having different ways of collecting data.
Furthermore, the combination of Paalasmaa and Sah do not teach: concept structures stored on another computing device
(i) removing, during testing, a signature from the signature reduced cluster,
(iii) removing the signature from the signature reduced cluster
	However, Rowse teaches: concept structures stored on another computing device (Rowse see paragraph 0013 0014 first computer transmit digital image to second computer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include a data warehouse and storage on another computing device as taught by Rowse for the predictable result of more efficiently storing and organizing objects.
	Paalasma as modified does not teach: (i) removing, during testing, a signature from the signature reduced cluster,
(iii) removing the signature from the signature reduced cluster
	However, Kleinberger teaches: (i) removing, during testing, a signature from the signature reduced cluster,
(iii) removing the signature from the signature reduced cluster (Kleinberger see paragraph 0094 collection of items determined to be qualified for removal from a cluster where determining for qualification reads on testing)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include removal from a cluster as taught by Kleinberger for the predictable result of more efficiently storing and organizing objects.

Regarding claim 2, Paalasmaa as modified further teaches: wherein the at least one environmental variable further comprises at least one of: a time of day, location information, and weather information (Paalasmaa see paragraphs 0009 0022 0023 0029 GPS device, location, descriptive information such as time)

Regarding claim 3, Paalasmaa as modified further teaches: wherein the at least one environmental variable comprises motion information sensed by a motion sensor that differs from a location sensor. (Sah see col. 2 lines 1-10 motion sensor in a camera for capturing images)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Sah for the predictable result of more efficiently having different ways of collecting data.

	Regarding claim 4, Paalasmaa as modified further teaches: generating a plurality of concept structures by a deep-content classification system; and wherein applying the cluster reduction is executed while the deep content classification system operates (Paalasma see paragraph 0020 system to divide images into a groups of clusters where the system reads on DCC)

Regarding claim 5, Paalasmaa as modified further teaches: a concept metadata of each concept structures is a combination of metadata associated with each signature of the associated reduced cluster of signatures without repetition of metadata (Paalasma see paragraph 0020 0023 0041 clustering images by location or time or other metadata where there is no mention of repeated metadata values)

Regarding claim 6, Paalasmaa as modified further teaches: deriving an environmental signature from the environmental variable; 
comparing the environmental signature to the associated reduced cluster of signatures; (Paalasmaa see paragraph 0022 determining meters away from a current image where location is environmental variable and meters away is an environmental signature)
determining that the at least one concept structure matches the at least one environmental variable according to an overlap of more than a predefined threshold between the environmental signature and at least one signature in the associated reduced cluster of signatures (Paalasmaa see paragraph 0022 less than x meters away reads predefine threshold)

Regarding claim 7, Paalasmaa as modified further teaches: deriving an environmental signature from the environmental variable; 
comparing the environmental signature to the associated reduced cluster of signatures; (Paalasmaa see paragraph 0022 determining meters away from a current image where location is environmental variable and meters away is an environmental signature)
determining that the at least one concept structure matches the at least one environmental variable according to an overlap of more than a predefined threshold between the environmental signature and at least one signature in the associated reduced cluster of signatures (Paalasmaa see paragraph 0022 less than x meters away reads predefine threshold)

Regarding claim 8, Paalasmaa as modified further teaches: determining input metadata associated with the input multimedia content;
matching the at least one multimedia content element to the at least one concept structure (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)
cached in the cache memory (Sah see col.3 lines 11-42 data and image to be stored in data cache and image cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Sah for the predictable result of more efficiently having different ways of collecting data.

Regarding claim 9, Paalasmaa as modified further teaches: determining input metadata comprises at least one of: identifying metadata associated input multimedia content element; or generating metadata respective of environmental variables collected upon the receiving of the input multimedia content element (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)

Regarding claim 10, Paalasmaa as modified further teaches: wherein a concept structure is determined to match the input multimedia content element when the generated metadata overlaps the input metadata representing the concept structure (Paalasmaa see paragraphs 0020-0023 clustering images based on date and location where images have metadata and cell IDs and a cluster of images reads on concept structure)

Regarding claim 11, Paalasmaa as modified further teaches: wherein the input multimedia content element is at least one of: an image, graphics, a video stream, a video clip, an audio stream, an audio clip, a video frame, a photograph, images of signals, medical signals, geophysical signals, subsonic signals, supersonic signals, electromagnetic signals, and infrared signals (Paalasmaa see paragraphs 0020 image)

Regarding claim 12, Paalasmaa as modified further teaches: wherein the method is performed locally by the computing device (Paalasmaa see paragraph 0018 mobile device)

Regarding claim 14, Paalasmaa as modified further teaches: comprising generating each one of the signatures by statistically independent computational cores (Paalasmaa see paragraph 0032 automatic labelling of clusters using descriptive information where automatic labeling reads on independent computational cores)

Regarding claim 16, Paalasmaa as modified further teaches: comprising associating between a first signature reduced cluster and a second reduced cluster of the plurality of signature reduced clusters when there is an overlap that exceeds a first threshold between metadata of the first signature reduced cluster and metadata of the second signature reduced threshold (Paalasma see paragraph 0044 user to select time information and location such that images of both clusters are shown in a list to the user where user selection of two criterias reads on first and second threshold)

Regarding claim 17, Paalasmaa as modified further teaches: comprising generating the plurality of concept structures in an automatic and unsupervised manner (Paalasmaa see paragraph 0024 0025 0032 system to determine which images get added and do not get added to cluster including automatic labelling of clusters)

Regarding claim 18, Paalasmaa as modified further teaches: wherein each cluster concept structure in the plurality of concept structures does not include any of the plurality of multimedia content elements (Paalasmaa see paragraph 0025 pictures to not be added to cluster)
	Regarding claim 19, see rejection of claim 1.
	Regarding claim 20, see rejection of claim 1.

Claim(s) 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Kleinberger et al. US2003/0145002 in view of Kephart US6732149
	Regarding claim 13, Paalasma does not teach: wherein the removing the signature form the signature reduced cluster comprises deleting the signature form the other computing device
	Kephart teaches: wherein the removing the signature form the signature reduced cluster comprises deleting the signature form the other computing device (Kephart see col 14 lines 26-40 removing cluster data and eliminate data from database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include periodically reducing clusters as taught by Kephart for the predictable result of more efficiently storing and organizing objects.

Claim(s) 15 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Kleinberger et al. in view of Agnihotri et al. US2003/0101150
Regarding claim 15, Paalasmaa, does not teach: wherein the environmental variable includes weather information
However, Agnihotri teaches: wherein the environmental variable includes weather information (Agnihotri see paragraph 0035 device to gather info such as weather and motion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include weather and motion as taught by Agnihotri for the predictable result of more options of looking for concepts structure

Claim(s) 21 are/is rejected under 35 U.S.C. 103 as being unpatentable over Paalasmaa et al. US2005/0076056 in view of Sah US8026944 in view of Rowse et al US2002/0072935 in view of Kleinberger et al. US2003/0145002 in view of Calderone et al. US2001/0056350
	Regarding claim 21, Paalasmaa as modified does not teach: wherein the environmental variable is speech recognized by a speech recognizer
However, Calderone teaches: wherein the environmental variable is speech recognized by a speech recognizer (Calderone see paragraph 0111 speech commands and speech recognition engines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified an image retrieval system as taught by Paalasmaa to include caching and speech recognition as taught by Calderone for the predictable result of having more ways of collecting data.

Response to arguments
	Applicant’s argument: Prior art of record does not teach newly amended independent claims
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection. 

Applicant’s argument: Prior art does not teach new claim 21
Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection. 

Applicant’s argument: Prior art does not teach claim 4
Examiner’s response: Applicant’s argument is considered but is not persuasive. Paalasma teaches a system of dividing up images into clusters which teaches the claimed concept. 

Applicant’s argument: Prior art does not teach claim 5
Examiner’s response: Applicant’s argument is considered but is not persuasive. Paalasma teaches clustering by images using time and location which read on two separate combinations of metadata. Paalasma does not recite repeating metadata values which reads on the negative limitation. 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN S LIN/Examiner, Art Unit 2153